Case 5:19-cv-01660-SMH-JPM Document 9 Filed 08/10/20 Page 1 of 1 PageID #: 80



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

 DARREL TOUBYA THOMAS,                    CIVIL ACTION NO. 5:19-CV-1660-P
 Petitioner

 VERSUS                                   CHIEF JUDGE S. MAURICE HICKS, JR.

 JERRY GOODWIN,                           MAGISTRATE JUDGE PEREZ-MONTES
 Respondent

                                   JUDGMENT

      For the reasons contained in the Report and Recommendation of the Magistrate

Judge previously filed herein (ECF No. 8), noting the absence of objections thereto, and

concurring with the Magistrate Judge’s findings under the applicable law;

      IT IS ORDERED that the Petition for Writ of Habeas Corpus under 28 U.S.C. §

2254 (ECF Nos. 1, 6) is hereby DENIED and DISMISSED WITH PREJUDICE.

      THUS DONE AND SIGNED at Shreveport, Louisiana, this 7th day of August, 2020.




                                        _____________________________________
                                        S. MAURICE HICKS, JR.
                                        UNITED STATES DISTRICT JUDGE
